UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 JEFFREY FARKAS, M.D., LLC,                                             :
                                                                        :
                                     Plaintiff,                         :    21-CV-1402 (JMF)
                                                                        :
                   -v-                                                  :        ORDER
                                                                        :
 LEADING EDGE ADMINISTRATORS,                                           :
                                                                        :
                                     Defendant.                         :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On May 7, 2021, Defendant filed a motion to dismiss the complaint under Rule 12(b) of
the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21)
days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of
course.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
May 28, 2021. Plaintiff will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendant shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendant files an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendant files a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiff shall file any opposition to the motion to
dismiss by May 28, 2021. Defendant’s reply, if any, shall be filed by June 4, 2021. At the time
any reply is served, the moving party shall supply the Court with one, double-sided courtesy hard
copy of all motion papers by mailing or delivering them to the Thurgood Marshall United States
Courthouse, 40 Centre Street, New York, New York.

      Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for May 13, 2021, is adjourned sine die.

        SO ORDERED.

Dated: May 10, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
